EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Attorney Wilburn Chesser on May 6, 2022.
Claims 1-3, 5, 7-9, and 11-16 of the application have been amended as follows:
a.  In the third line of claim 1, please replace the word “computing” with --computer--.
b.  In the ninth line of claim 1, immediately after the first occurrence of the word “of”, please insert -- the--.
c.  In the tenth line of claim 1, please replace the comma (,) with a semicolon (;).
d.  In the third line of claim 2, please remove the first occurrence of the text “the “.
e.  In the second line of claim 3, please replace each of the two occurrences of the word “a” with --the--.
f.  In the third line of claim 3, please replace the word “a” with --the--.
g.  In the second line of claim 5, please remove the text “one cargo owner or “.
h.  In the third line of claim 7, immediately before the word “shipping”, please insert --plurality of --.
i.  In the second line of claim 8, immediately after the word “company”, please insert a comma (,).
j.  In the second line of claim 9, immediately before the word “one”, please remove the text “the “.
k.  In the second line of claim 9, immediately after the word “more”, please insert the text -- of the plurality of--.
l.  In the second line of claim 11, immediately before the word “shipping”, please remove the text “the “.
m.  In the second line of claim 11, immediately after the word “from”, please replace the word “the” with --a--.
n.  In the third line of claim 11, immediately after the word “the”, please insert -- plurality of--.
o.  In the third line of claim 11, immediately before the word “destination”, please insert --respective --.
p.  In the second line of claim 12, immediately after the word “company”, please insert a comma (,).
q.  In the first line of claim 13, please replace the word “an” with --the--.
r.  In the third line of claim 14, immediately after the word “transmitting”, please insert a comma (,).
s.  In the third line of claim 14, immediately after the word “company”, please insert a comma (,).
t.  Please amend claim 15 as follows:
15.  (Currently amended)  The method of claim 14, wherein the destination for the particular container is one or more of:  a location for delivery of cargo within the particular container, a location for loading the particular container with additional cargo for export, and a location for a return of the particular container when empty.
u.  In the second line of claim 16, immediately before each of the two occurrences of the text “shipping containers”, please insert --plurality of --.
*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Nadan, US 20040167825 A1, and Mongelluzzo, Bill, “Free-flow program finds success in Los Angeles port,” Journal of Commerce, IHS Maritime & Trade, New York, May 22, 2015.
Nadan discloses:
- a method (or system) for coordinating movement of shipping containers through a terminal;
- storing, in a computing system including memory and one or more processors, data identifying each of a plurality of shipping containers at the terminal, and a location of each shipping container at the terminal;
- wherein the carrier is a drayage company.
Mongelluzzo discloses a pilot project involving both a free-flow model and block-stowing.
As per claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other in the combination.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations in the claim, including the particular configuration, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628